Citation Nr: 0715672	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for chest pains, mitral 
valve prolapse, S-4 gallop at left sternal border, left 
ventricle valve regurgitation, bundle branch blockage, left 
ventricular hypertrophy, murmur, dizziness, fatigue, and high 
cholesterol. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for chronic ear 
infections. 

5.  Entitlement to service connection for seborrheic 
dermatitis. 

6.  Entitlement to service connection for anxiety. 

7.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to April 21, 
2006. 

8.  Entitlement to an evaluation in excess of 70 percent for 
PTSD on and after April 21, 2006. 

9.  Entitlement to an increased rating for paroxysmal atrial 
tachycardia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to May 
1971 and from February 1974 to February 1980.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Waco, Texas, Regional Office (RO).  By a rating action in 
April 2003, the RO denied the veteran's claim of entitlement 
to a rating in excess of 10 percent for paroxysmal atrial 
tachycardia.  In a June 2004 rating action, the RO granted 
service connection for PTSD; a 50 percent evaluation was 
assigned, effective May 16, 2003.  

By a rating action in May 2005, the RO denied service 
connection for chest pains, mitral valve prolapse, S-4 gallop 
at left sternal border, left ventricle valve regurgitation, 
bundle branch blockage, left ventricular hypertrophy, murmur, 
dizziness, fatigue, and high cholesterol; the RO also denied 
service connection for hypertension, service connection for 
sleep apnea, service connection for chronic ear infections, 
service connection for seborrheic dermatitis, and service 
connection for anxiety.  

In a May 2006 rating action, the RO increased the evaluation 
for PTSD from 50 percent to 70 percent, effective April 21, 
2006.  A claimant is presumed to be seeking the highest 
rating available under law.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, the matter of increased rating for the 
veteran's PTSD remains in appellate status.  

In a Statement in Support of Claim (VA Form 21-4138), 
received in June 2006, the veteran raised a claim for a 
rating in excess of 10 percent for tinnitus, to include a 
separate 10 percent rating for each ear.  This issue has not 
been addressed by the RO; therefore, it is referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO].  

The issues of entitlement to service connection for chest 
pains, mitral valve prolapse, S-4 gallop at left sternal 
border, left ventricle valve regurgitation, bundle branch 
blockage, left ventricular hypertrophy, murmur, dizziness, 
fatigue, and high cholesterol, and service connection for 
chronic ear infections are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC. VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Hypertension was not manifest in service or to a 
compensable degree within one year of separation, and is 
unrelated to service.  

2.  Hypertension is not attributable to a service-connected 
disease or injury.  

3.  Sleep apnea was not manifest during service and is 
unrelated to service.  

4.  A chronic skin disorder, to include seborrheic 
dermatitis, was not manifest during service and is not 
attributable to service.  

5.  Anxiety is a symptom of the veteran's service-connected 
PTSD and not a separate disability entity.  

6.  Since the effective date of the award of service 
connection, the veteran's PTSD has been manifested by 
recurring nightmares of his Vietnam experiences, sleep 
disturbance, combative sleep, depression, anxiety, 
irritability, outbursts of anger, panic attacks, 
hypervigilance, chronic suicidal thoughts, social isolation, 
and difficulties in adapting to stressful circumstances that 
results in total social and occupational impairment.  

7.  The veteran's service-connected paroxysmal atrial 
tachycardia is manifested by occasional episodes of 
palpitations and chest pain.  There is no ECG or Holter 
monitor evidence of four or more episodes of arrhythmia 
within a given year.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).  

2.  Hypertension is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a), 
3.310(b) (2006).  

3.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).  

4.  Seborrheic dermatitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  

5.  PTSD with anxiety was incurred in wartime service.  38 
U.S.C.A. § 1110 (West 2002).  

6.  PTSD is 100 percent disabling since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2006).  

7.  The criteria for a rating in excess of 10 percent for 
paroxysmal atrial tachycardia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7010 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of letters 
dated in December 2002, February 2004, and June 2004 from the 
RO to the veteran that were issued prior to the initial RO 
decisions.  Those letters informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
hypertension, service connection for sleep apnea, service 
connection for seborrheic dermatitis, service connection for 
anxiety, higher evaluations for PTSD, and an increased rating 
for paroxysmal atrial tachycardia, and he has been provided 
all the criteria necessary for establishing service 
connection and higher ratings, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The record indicates that service medical records for the 
first period of service could not be located.  An enlistment 
examination for the second period of service, dated in 
February 1974, revealed a blood pressure reading of 132/80.  
In August 1979, the veteran was diagnosed with situational 
adjustment reaction with components of separation anxiety 
with possible passive-dependent personality traits.  On the 
occasion of his separation examination in December 1979, he 
had a blood pressure reading of 140/76.  The veteran did 
report a history of skin disease and heart trouble.  He 
denied any history of high or low blood pressure.  He did 
report a history of shortness of breath.  Clinical evaluation 
of the skin, lungs and chest was normal.  The psychiatric 
evaluation was normal.  A chest x-ray was also reported to be 
normal.  

By a rating action in September 1981, the RO granted service 
connection for paroxysmal atrial tachycardia, evaluated as 10 
percent disabling, effective February 15, 1980.  

VA outpatient treatment reports, dated from August 1983 to 
May 1984, reflect diagnoses of anxiety neurosis.  

The veteran's claim for an increased rating for paroxysmal 
atrial tachycardia was received in November 2002.  Submitted 
in support of his claim were VA progress notes dated from 
February 2002 to April 2003.  These records reflect diagnoses 
of hypertension and anxiety.  The veteran was seen for an 
Agent Orange examination in February 2003; it was noted that 
the only abnormal findings were S-4 gallop; the diagnosis was 
cardiac valvular disease.  

During a clinical visit on May 13, 2003, a cardiovascular 
examination showed regular rate and rhythm with no murmurs.  
It was noted that an echocardiogram from May 2001 showed an 
ejection fraction of 70 percent.  There was some lateral wall 
hypokinesis; otherwise, there was valvular patency.  A stress 
test was also done in May 2001 showing a right bundle branch 
block.  It was noted that the veteran had a history of 
palpations in the past; it was also noted that he had had a 
couple of Holter monitor done in the past year which were 
fairly normal.  

Received in July 2003 were treatment reports from Baptist 
Saint Anthony's Hospital, dated from April 2001 to September 
2002.  In April 2001, the veteran was seen for complaints of 
right arm numbness; he subsequently developed nausea and 
right chest pain.  He denied shortness of breath or 
palpitations.  He indicated that he had never any symptoms 
like this before.  The assessment was chest pain, will rule 
out myocardial infarction, most likely costochondritis; 
history of hypertension, and history of smoking.  The veteran 
was again seen in September 2002, at which time he complained 
of anterior chest pain, no radiation, associated with nausea 
and a flushed feeling.  The veteran related that this was the 
first episode he had had in one year.  The impression was 
chest pain syndrome.  

A VA progress note, dated in December 2003, related that the 
veteran was being followed for anxiety disorder NOS and 
bereavement.  He complained of being irritable more easily 
for the last month; he also indicated that he had had a few 
outbursts of anger.  The veteran indicated that he had 
frequent nightmares about Vietnam and violent sleep every 
night to the point that his wife seldom sleeps with him.  He 
stated that he finds himself thinking of Vietnam, and 
sometimes will be bothered by war movies or news about Iraq 
and will have to leave the room.  He does not like to have 
his back to the door.  The veteran reported being jumpy at 
loud noises and if someone sneaks up on him.  Following a 
mental status examination, the veteran was diagnosed with 
anxiety D/O NOS, controlled with medication; depression, more 
irritable, little motivation, and depressed mood; and, PTSD, 
manifested by nightmares, recurring thoughts, and sometimes 
avoid things that stimulate his thoughts of Vietnam.  An 
ambulatory care note, dated December 16, 2003, reflects an 
assessment of seborrheic dermatitis.  

In February 2004, the veteran was referred to a VA mental 
health clinic for a psychiatric evaluation.  The veteran 
reported symptoms of anxiety, nightmares, night sweats, 
combative sleep, irritability, difficulty in crowds, 
interpersonal difficulties at home and at work, and avoidance 
of anything related to the military.  Following an 
evaluation, it was determined that the veteran met the 
criteria for PTSD.  

The veteran was afforded a VA psychiatric examination in May 
2004.  At that time, the veteran reported problems with 
nightmares almost nightly with military themes.  He also 
reported difficulty sleeping, bad memories, irritability, and 
social isolation.  It was noted that the veteran was 
employed; however, he had had interpersonal difficulties on 
the job.  He was seen by others as isolative and secretive as 
well as irritable.  The veteran worked by himself.  It was 
noted that he was not actively suicidal.  The veteran had had 
problems in 2 marriages before his current marriage; he 
continued to have some difficulties in his current marriage.  
It was noted that the veteran was unable to sleep with his 
wife due to combative sleep.  

On mental status examination, the veteran did not evidence 
any impairment of thought process or communications.  The 
veteran denied any frank hallucinations and did not appear to 
be delusional.  The veteran indicated that he sometimes 
thinks he sees something in his periphery, but this is more 
likely hypervigilance than frank psychosis.  Eye contact was 
intermittent during the session.  The veteran was reported to 
be quite anxious during the session.  The veteran denied 
suicidal or homicidal ideation, plan, or intent.  He was 
neatly dressed and groomed for the examination.  He was alert 
and oriented.  The veteran reported having some memory loss, 
but he was able to function in his every day life.  The 
veteran did admit to some obsessive or ritualistic excessive 
checking behavior.  The veteran is known to check his doors 
multiple times; he has even called neighbors when he is out 
of town for them to go check and make sure his doors are 
locked.  It was noted that the veteran did have occasional 
panic attacks; he had been to the emergency room 3 times 
thinking he was having a heart attack when he was not.  The 
veteran also had some depression secondary to his PTSD.  He 
did not have much evidence in the way of impaired impulse 
control; he was able to control his irritability and not act 
upon it.  It was noted that the veteran had sleep impairment 
that interfered with his daytime activities, and made it 
difficult for him to get up and get to work on time.  The 
pertinent diagnoses were PTSD, moderate to severe; and 
dysthymia, secondary to PTSD; he was assigned a global 
assessment of functioning score of 45.  The examiner noted 
that prognosis for improvement in psychiatric condition was 
guarded due to severity and chronicity.  

Received in November 2004 were VA progress notes, dated from 
February 2004 to November 2004.  A June 2004 VA progress note 
reflects an assessment of dermatitis.  A treatment note, 
dated in September 2004, indicated that the veteran was sent 
for evaluation of obstructive sleep apnea.  His pulmonary 
function tests were within normal limits.  The examiner 
indicated that the veteran would be sent for a sleep study in 
view of the fact that he did match the criteria for 
obstructive sleep apnea.  

Of record are private treatment reports, dated from December 
1997 to September 2002.  An ECG report, dated in December 
1997, reflects a finding of sinus tachycardia and possible 
left atrial enlargement.  In May 2001, the veteran underwent 
a cardiology consultation for evaluation of complaints of 
right arm numbness, right sided chest pain, nausea, 
lightheadedness and weakness.  It was noted that the veteran 
went to the emergency room; he stayed overnight and then 
released.  He indicated that he had been having episodes of 
heart "fluttering; he also reported a history of MVP.  
Examination revealed no carotid bruits; the lungs were clear.  
The cardiovascular system was within normal limits, with no 
murmurs and no clicks.  The impression was chest pressure 
with history of MVP, hypertension and family history of CAD, 
and palpitations.  A stress scan in June 2001 was normal; 
there was no evidence of stress-induced myocardial ischemia, 
and there was no evidence of a prior myocardial infarction.  
A holter monitor report, dated June 20, 2001, revealed no 
significant ventricular arrhythmia, and no significant 
supraventricular arrhythmia.  There were episodes of PACs and 
sinus tachycardia at an upper rate of 110 bpm.  

The veteran was afforded a VA heart examination in February 
2005, at which time he indicated that he was still having 
"episodes;" he described the episodes as his heart racing 
really fast, light headedness, and coughing.  The veteran 
indicated that he had intermittent episodes with remissions.  
It was noted that he was still taking nitroglycerin.  He was 
also taking Atenolol for heart and blood pressure.  He was 
also taking medication for cholesterol.  The veteran reported 
daily angina; he also reported dyspnea with moderate 
exertion.  The veteran complained of daily fatigue and 
dizziness.  He was hospitalized in 2002 and 2003 to rule out 
myocardial infarction.  He had no history of myocardial 
infarction or congestive heart disease.  On examination, he 
was described as well developed, medium built with a good 
posture.  No obvious deformities or evidence of distress was 
noted.  Blood pressure was 144/86.  Cardiac examination was 
reported to be abnormal; JVD was absent.  No murmurs or 
clicks were noted.  No peripheral edema was noted.  An 
electrocardiogram revealed normal sinus rhythm.  Holter 
monitor results noted rare PACs, 2 isolated were noted; 
average heart rate was reported as 86 bpm.  The pertinent 
diagnosis was paroxysmal atrial tachycardia.  The examiner 
noted that this disability had a moderate effect on exercise 
and a mild effect on recreation.  

The veteran was seen for a follow up evaluation of his PTSD 
in August 2005; at that time, he indicated that things were 
terrible.  He was anxious and irritable.  People at work 
called him edgy; he tossed and turned all night and had 
problems getting up in the morning.  The veteran also 
reported frequent nightmares.  On examination, he stated that 
he had thoughts that life was not worth living at times; 
however, he had no plan or intent to kill himself.  The 
assessment was PTSD, with nightmares, anxiety, irritability 
and depression.  

VA progress notes, dated from November 2005 through March 
2006, reflect ongoing clinical evaluation for PTSD, anxiety, 
sleep apnea, high cholesterol, and hypertension.  

On the occasion of a heart examination in April 2006, the 
veteran indicated that the condition was about the same; he 
stated that he has been seen in the life support unit for 
chest pain on April 16, 2005.  The veteran indicated that he 
had intermittent episodes with remissions.  The veteran 
stated that he was taking Nitroglycerin for chest pain as 
needed; however, if no relief, he takes aspirin.  The veteran 
indicated that he was also taking medication for blood 
pressure.  He reported daily angina and a history of dyspnea 
on moderate exertion.  The veteran reported daily fatigue and 
weekly episodes of dizziness.  He had no history of 
myocardial infarction or congestive heart disease.  On 
examination, he was described as well developed, medium built 
with a good posture.  No obvious deformities or evidence of 
distress was noted.  Blood pressure was 126/78.  The cardiac 
examination was normal.  An exercise treadmill test showed 
11.20 METS.  An EKG found normal sinus rhythm.  The pertinent 
diagnosis was paroxysmal atrial tachycardia.  It was noted 
that the condition has no significant effects on the 
veteran's occupation.  

The veteran was afforded another psychiatric examination in 
April 2006.  At that time, it was noted that the veteran has 
continued to have significant and increasing PTSD symptoms.  
The veteran reported having a lot of nightmares; he indicated 
that he screamed in his sleep, had disrupted sleep, and that 
his wife was unable to sleep with him anymore.  The veteran 
reported having intrusive thoughts during the day.  He was 
avoidant of other people.  He also avoided war stimuli.  The 
veteran was currently on 3 medications for his PTSD.  The 
veteran reported significant difficulty holding down and 
keeping his job.  He indicated that he had a tendency to 
disappear on the job when he felt overwhelmed with stress or 
anxiety.  He also claimed significant tendencies to avoid 
other people and difficulties with concentration and memory.  

On mental status examination, the veteran was alert and 
oriented x3.  There was no impairment of thought process or 
communication.  The veteran was quite hypervigilant, and 
sometimes thought he heard things or saw things in his 
periphery that others do not see.  The veteran's eye contact 
was minimal during the session.  He was subdued and there was 
minimal interaction, except in answering questions.  There 
was no other grossly inappropriate behavior.  The veteran had 
suicidal and homicidal thoughts, but no plan or intent.  He 
reported having a lot of rage.  He stated that the tended to 
hold on to anger, and he experienced road-rage.  The veteran 
was able to maintain minimal personal hygiene.  It was noted 
that he had subjective memory loss, which was not terribly 
evident during the interview.  He was forgetful in his daily 
activities and had been told so by his supervisors at work.  
It was noted that the veteran does not obsessive checking of 
locks around the house, but denied other obsessive or 
ritualistic behaviors.  He was noted to have panic attacks.  
The veteran also had chronic dysthymia secondary to his PTSD.  
He also had impaired verbal impulse control.  The veteran had 
significant impaired sleep disturbance, with difficulty going 
to sleep, frequent awakening, nightmares almost every night, 
and difficulty awakening in the morning.  

The pertinent diagnoses were PTSD, chronic, severe; and 
dysthymia, secondary to PTSD.  He was assigned a GAF score of 
40.  The examiner noted that the veteran has had a decline in 
psychosocial functional status and quality of life since the 
last examination.  He noted that the veteran has experienced 
declining performance at work.  He also had poor family role 
functioning.  The veteran had no close friends and no 
significant social contacts.  There appeared to be a direct 
linkage between his PTSD symptoms and the problems in his 
psychosocial functional status.  Prognosis for improvement 
was poor given the chronicity and severity of the condition.  


III.  Legal Criteria-Service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Certain conditions, such as hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

To establish service connection for a disability, a claimant 
must submit the following: First, medical evidence of a 
current disability. Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.  

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected disabilities and his nonservice-
connected hypertension; therefore, the Board finds that the 
newly enacted provisions of 38 C.F.R. § 3.310(b) are not 
directly relevant to this case.  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).  

A.  Hypertension.

The Board notes that the veteran has not alleged that 
hypertension was incurred in combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.  

Upon review of the record, the Board concludes that service 
connection is not warranted for hypertension.  The Board 
observes that there is no evidence of hypertension during the 
veteran's military service.  Moreover, there is no indication 
in the record that hypertension was manifest within one year 
of the veteran's release from active service.  The first 
diagnosis of hypertension was made in February 1992, over 12 
years after active service.  There is also no competent 
evidence relating the hypertension to service.  While the 
veteran has maintained that he has had hypertension since 
service, he is not qualified to express an opinion regarding 
a medical diagnosis.  It is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis, and the 
veteran's lay opinion cannot be accepted as competent 
evidence to the extent that it purports to establish such 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).   

In sum, the evidence supporting the veteran's claim is his 
own contention that he has had hypertension since service and 
the competent evidence showing that he currently has 
hypertension.  The evidence against the veteran's claim is 
that there is no record of a chronic disorder during service 
or within the first post-service year.  There is no 
continuity of symptomatology after service.  Specifically, 
there is a lack of any documentation in the veteran's post- 
service medical records that he complained of having high 
blood pressure, was treated for high blood 
pressure/hypertension prior to 1992, or was diagnosed as 
having hypertension prior to 1992, over a decade after active 
service.  In evaluating the veteran's contention, the Board 
again notes that lay statements regarding matters that 
require medical expertise are not competent medical evidence.  
See id.  That is, the veteran is not competent to state the 
date of onset or etiology of his hypertension, nor is he 
competent to relate it to service.  

Put simply, the evidence does not establish that the veteran 
had hypertension during active service or within one year of 
separation from active service, or that his hypertension is 
otherwise related to active service.  Accordingly, 
hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have so been incurred.  Also, the 
evidence shows no relationship between the veteran's 
hypertension and his service-connected disabilities.  Hence, 
hypertension is not proximately due to or the result of a 
service-connected disease or injury.  The preponderance of 
the evidence is against the claim, and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for hypertension is denied.  


B.  Sleep apnea and seborrheic dermatitis.

The Board notes that there has been no assertion that sleep 
apnea or seborrheic dermatitis is directly related to combat 
service.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.  

In this case, the service medical records are negative for 
objective evidence of a skin disorder or sleep apnea.  The 
post service medical records reflect several diagnoses of 
seborrheic dermatitis and sleep apnea.  The veteran was 
diagnosed as having seborrheic dermatitis on the left chest 
in December 2002, more than 22 years after he separation from 
service.  He was diagnosed with sleep apnea in June 2004, 
more than 24 years after he separated from service.  
Moreover, there is no medical evidence linking seborrheic 
dermatitis or sleep apnea to service.  The Board notes that 
during the separation examination, the veteran complained of 
a history of skin disease; however, the skin was normal at 
that time.  Hence, this loan assertion is inadequate to 
establish that there was an actual skin disease during 
service.  

As such, the evidence of a nexus or link between seborrheic 
dermatitis and sleep apnea is limited to the veteran's own 
statements.  This is not competent evidence since lay persons 
or persons without medical training, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  Espiritu, supra.  Absent competent 
evidence of a nexus between the veteran's seborrheic 
dermatitis and sleep apnea and service, the record does not 
provide a basis for service connection for those 
disabilities.  The preponderance of the evidence of against 
the claims and there is no doubt to be resolved.  

C.  Anxiety.

Service connection has been established for PTSD.  In fact, 
during his most recent VA psychiatric examination in April 
2006, the examiner stated that the veteran's alcohol use is 
an attempt to self medicate with respect to his stress and 
anxiety symptoms.  It is also noteworthy that during a 
clinical evaluation in August 2005, the assessment was 
reported as PTSD; and, it was noted that the veteran remained 
symptomatic with nightmares, anxiety, and irritability.  
Clearly, VA examiners have attributed the veteran's anxiety 
to his PTSD.  As such, the grant of service connection for 
PTSD is hereby amended to be PTSD with anxiety.  As such, the 
benefit sought is granted.  The Board further notes that a 
separate evaluation as a distinct ratable entity would not be 
warranted.  38 C.F.R. § 4.14.  


IV.  Legal Analysis-Evaluation of PTSD.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  After careful 
review of the evidentiary record, the Board concludes that 
the veteran's PTSD has not changed and a uniform evaluation 
is warranted.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  A GAF of 21 to 30 is defined as 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Given the depth and persistence of his recurrent nightmares, 
combative sleep, depression, anxiety, panic attacks, 
intrusive recollections, hypervigilance, irritability, and 
social isolation, the veteran is entitled to a 100 percent 
rating for his PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  The record clearly shows that most doctors who have 
examined the veteran over the years have characterized his 
psychiatric disorder as chronic and severe.  While the 
examiner in May 2004 characterized the veteran's PTSD as 
moderate to severe, he was assigned a GAF score of 45, which 
is reflective of a serious impairment.  At that time, the 
veteran reported problems with obsessive behavior and 
difficulty with interpersonal relationships.  At the 
veteran's April 2006 VA examination, the veteran reported 
frequent nightmares, which causes difficulty sleeping, 
combative sleep, anxiety, intrusive thoughts, panic attacks, 
isolation, hypervigilance, irritability, memory loss, all of 
which have had a negative impact on his employment.  His GAF 
score was 40.  The examiner stated that the veteran had had a 
decline in psychosocial functional as a result of his PTSD 
symptoms; he also noted that he has experienced declining 
performance in his employment.  The examiner observed that 
there appeared to be a direct link between the PTSD symptoms 
and the problems in psychosocial functional status and 
quality of life.  Although the evidence of record indicates 
that the veteran was employed during the period in question, 
assessments of the veteran's psychiatric disability have 
reflected severe disability from PTSD with an inability to 
maintain employment.  

The Board observes that the GAF scores have been 40 and 45, 
both of which reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  The 
evidence of record also indicates that he is also unable to 
establish and maintain effective relationships.  It was noted 
that the veteran tended to isolate and avoid people.  In 
summary, the record reflects total disability.  Accordingly, 
it is determined that there is evidence of total occupational 
and social impairment.  Based on the foregoing, the Board 
finds that the level of severity of the veteran's PTSD has 
been 100 percent disabling since the effective date of 
service connection.  See 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2006).  


V.  Increased rating-Paroxysmal atrial tachycardia.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The RO has assigned a 10 percent rating for the veteran's 
paroxysmal atrial fibrillation in accordance with the 
criteria set forth in the Schedule for Rating Disabilities.  
38 C.F.R. § 4.104, Diagnostic Code 7010.  

Under the current Diagnostic Code 7010, a 10 percent 
evaluation is warranted for supraventricular arrhythmias with 
permanent atrial fibrillation (lone atrial fibrillation), or; 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by electrocardiogram or Holter monitor.  A 30 percent 
evaluation is warranted for supraventricular arrhythmias with 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by electrogram or Holter monitor.  38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2006).  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived from specialized medical education, 
training or experience, such as matters relating to a 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In this regard, on the occasion of the most recent VA 
examination in April 2006, a stress test showed no change or 
symptoms, and the heart size was normal.  A holter monitor 
report noted rare paroxysmal atrial tachycardia.  The 
examiner noted that the paroxysmal atrial tachycardia does 
not cause significant effects on the veteran's life.  

While the medical evidence shows episodes of tachycardia, it 
is not shown to the frequency required for a higher or 30 
percent evaluation.  Holter monitor testings in June 2001 and 
February 2005 have reported only rare to occasional 
arrhythmias; he has had normal sinus rhythm.  Based upon this 
evidence, the Board finds that an increased rating in excess 
of 10 percent is not warranted.  There is no evidence of four 
or more episodes in one year as documented by ECG or Holter 
monitor.  Inasmuch as more than four episodes of paroxysmal 
atrial fibrillation or SVT documented by electrocardiogram or 
Holter monitor are not shown, the evidence does not support a 
finding that a 30 percent evaluation is warranted under DC 
7010.  

The veteran is competent to report his symptoms.  To the 
extent that he has implied that his disability warrants a 
higher evaluation, the veteran is competent to report that he 
has rapid heart beat, as well as other symptoms; however, the 
Board attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements in support of a claim for monetary 
benefits.  Taking the veteran's contentions into account and 
the medical findings, an evaluation in excess of 10 percent 
is not warranted for paroxysmal atrial tachycardia.  The 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.  


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for seborrheic dermatitis 
is denied.  

Service connection for PTSD with anxiety is granted.  

Entitlement to a rating in excess of 10 percent for 
paroxysmal atrial tachycardia is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

The veteran maintains that he is entitled to service 
connection for chest pains, mitral valve prolapse, S-4 gallop 
at left sternal border, left ventricle valve regurgitation, 
bundle branch blockage, left ventricular hypertrophy, murmur, 
dizziness, fatigue, and high cholesterol.  He is also seeking 
service connection for chronic ear infections.  The Board has 
determined that additional development is necessary prior to 
completion of its appellate review of this claim for the 
following reasons.  

The Board notes that the veteran is service-connected for 
paroxysmal atrial tachycardia, currently evaluated as 10 
percent.  

The service medical records show that the veteran was 
diagnosed with otitis media in September 1977.  In January 
1978, he was again found to have otitis, right and left ears.  
The diagnosis was sinusitis.  Post service medical records 
show current diagnosis of otodermatitis in both ears.  During 
a clinical visit in October 2003, it was noted that the 
veteran had drainage in both ears.  Most recently in January 
2006, he was diagnosed with acute otitis externa.  

Post service medical records have also shown diagnoses of 
chest pain, left ventricular hypertrophy, murmur, and bundle 
branch block.  In May 2001, the veteran underwent a 
cardiology consultation for evaluation of complaints of right 
arm numbness, right sided chest pain, nausea, lightheadedness 
and weakness.  It was noted that the veteran went to the 
emergency room; he stayed overnight and then released.  He 
indicated that he had been having episodes of heart 
"fluttering; he also reported a history of MVP.  Examination 
revealed no carotid bruits; the lungs were clear.  The 
cardiovascular system was within normal limits at 70's, with 
no murmurs and no clicks.  The impression was chest pressure 
with history of MVP, hypertension and family history of CAD, 
and palpitations.  During a clinical visit with a 
cardiologist in January 2003, it was noted that results of 
holter monitor revealed sinus rhythm with right bundle branch 
block.  A VA progress note, dated in February 2003, reflects 
a finding of S-4 gallop; the diagnosis was cardiac valvular 
disease.  

In addition, the VCAA also provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (b) (1), (2) (West 2002).  

The Board finds that the evidence is insufficient to 
determine whether the veteran has a chronic ear infection 
and/or an underlying heart disorder, which are related to 
service.  VA has not afforded the veteran a medical 
examination.  VA examinations are required, to include 
opinions as to whether there is a nexus between any current 
chronic ear infection or a heart disorder, and the symptoms 
he experienced during service or his service-connected 
disorders.  38 U.S.C.A. § 5103A.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following:

1.  The veteran should be afforded a VA 
ear, nose and throat (ENT) examination to 
determine the nature and etiology of the 
veteran's current ear pathology.  The 
claims file must be made available to the 
examiner for review.  The examiner should 
review the evidence in the service 
medical records.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current ear pathology, including 
any identified chronic otitis 
media/externa, is related to the 
veteran's period of active service.  The 
examiners should include a discussion as 
to the significance, if any, of the 
veteran's in-service ear complaints.  The 
rationale for all opinions offered is 
requested.   

2.  The veteran should be afforded a VA 
cardiology examination to determine the 
existence and etiology of the claimed 
chest pains, mitral valve prolapse, etc.  
The claims folder should be made 
available to the physician in conjunction 
with the examination.  Following a review 
of the relevant service and post-service 
medical records, the clinical evaluation 
and any tests that are deemed necessary, 
the examiner is requested to answer the 
following question: 

Is it at least as likely as not (50 
percent or greater probability) that any 
of the clinical findings are symptoms of 
an underlying heart disease that may be 
present; and, if so.  Is it at least as 
likely as not that such a disease is 
related to service, or the currently 
diagnosed paroxysmal atrial tachycardia.  
The clinician is also requested to 
provide a rationale for any opinion 
expressed.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


